HAWKINS, Presiding Judge.
Conviction is for selling intoxicating liquor in a dry area, punishment assessed being a fine of $150.00.
No judgment appears in the transcript. Without a judgment of conviction no appeal will lie. See authorities cited in Note 5, Art. 813, Vernon’s Tex. C. C. P., Vol. 3.
The appeal is dismissed.
ON MOTION TO REINSTATE APPEAL.
KRUEGER, Judge.
At a former day of this term of court we dismissed the appeal by reason of a deficient record. The record having been perfected by the filing of a supplemental transcript, the appeal is now reinstated and the case will be disposed of on its merits.
The question presented in this appeal is exactly the same as that discussed in the companion case of Craig v. State, No. 22,317, this day decided (Page 185 of this volume) For the reasons stated in that case, the judgment of the trial court in the present instance is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. . ..